 


114 HR 1728 IH: Summer Meals Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1728 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Young of Alaska (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to improve the efficiency of summer meals. 
 
 
1.Short titleThis Act may be cited as the Summer Meals Act of 2015. 2.Summer food service program for children (a)Better integrate summer education and summer meals programSection 13(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(A)(i)) is amended by striking 50 percent each place it appears and inserting 40 percent. 
(b)Reduce red tape for public-Private partnershipsSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by striking paragraph (8) and inserting the following:  (8)Year-round meal service (A)Seamless summer option for schoolsExcept as otherwise determined by the Secretary, a service institution that is a public or private nonprofit school food authority may provide summer or school vacation food service in accordance with applicable provisions of law governing the school lunch program established under this Act or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 
(B)Year-round meal service for other service institutionsEach service institution (other than a service institution described in subparagraph (A)), in addition to being eligible for reimbursement for meals described in subsection (b)(2) served during each day of operation during the periods described in subsection (c)(1), may be reimbursed for up to 1 meal and 1 snack per child served during each day of operation during— (i)afterschool hours; 
(ii)weekends; and (iii)school holidays during the regular school calendar.. 
(c)Improve nutrition in underserved, hard-to-Reach areasSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended— (1)by striking paragraphs (9) and (10) and inserting the following: 
 
(9)Improve nutrition in underserved, hard-to-reach areas 
(A)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this paragraph, the Secretary may award competitive grants to service institutions selected by the Secretary to increase participation in the program at congregate feeding sites through— (i)innovative approaches to limited transportation; and 
(ii)mobile meal trucks. (B)EligibilityTo be selected to receive a grant under this paragraph, a service institution— 
(i)may be located in any State; and (ii)shall— 
(I)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; (II)meet criteria established by the Secretary; and 
(III)agree to the terms and conditions of the grant, as established by the Secretary. (C)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to service institutions that— 
(i)serve both breakfast and lunch; or (ii)offer educational or enrichment programs. 
(D)Travel reimbursementA service institution that receives a grant under subparagraph (A)(i) may use grant funds to provide reimbursement for travel to satellite congregate feeding sites. (E)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to make competitive grants under this paragraph $10,000,000 for each fiscal year.; and 
(2)by redesignating paragraphs (11) and (12) as paragraphs (10) and (11), respectively. (d)Third mealSection 13(b)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)(2)) is amended by striking only serve lunch and all that follows through migrant children may. 
 
